 428DECISIONSOF NATIONALLABOR RELATIONS BOARDmajority of all the votes cast in the election, we shall dismiss the peti-tion.DirectionIT Is HEREBY DIRECTED that as part of the investigation to ascertainrepresentatives for purposes of collective bargaining with the Em-ployer, the Regional Director for the Fifth Region shall, pursuant tothe Rules and Regulations of the Board, within 10 days from the dateof this Direction, open and count the ballots of the voters listed inAppendix A attached hereto, and thereafter prepare and serve uponthe parties a supplemental tally of ballots, including therein the countof said challenged ballots.AppendixFadeeri BullinFrances GrubbGolda PowellAnnie BriggsShula FrittsWilliam T. WardW. S. CoxB. C. HowlettEtta CanterburyGoldie DuncanSara DyerNona EddinsExie EnnisCarrie FaggLillian FrankEssie JulledgeGrace HacklerLettieHawksAHazel HicksMattie LewallenMinnie KoonceHazel MessingerRosa PottsCletus SouthernHazel StatonMary TuckerKatherine VickersMary WilsonMildred BarrowBessieMyersMary J. SmithMaxine TurnerJames EllerQuentin AndersonPaul BullockGertrude ValentineBURNHAMCORPORATIONandLOCAL 456, INTERNATIONALBROTHERHOODOFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA,AFL,PETITIONER.Case No. 9-RC-4080.May 29,1952Supplemental Decision and DirectionPursuant to a Decision and Direction of Election issued by theNational Labor Relations Board on February 8, 1952,1 an election bysecret ballot was conducted on March 5, 1952, under the direction ofINot reported in printedvolumes of Board decisions.99 NLRB No. 72. BURNHAM CORPORATION429the Regional Director for the Second Region, among the employeesof the Employer in the unit found appropriate by the Board.At theclose of the election, the parties were furnished a tally of ballots.Ofthe three ballots cast in the election, two were challenged.As thesechallenged ballots were sufficient to affect the result of the election,the Regional Director conducted an investigation and, thereafter, onApril 2, 1952, issued and served upon the parties his report on chal-lenged ballots.In this report, the Regional Director recommendedthat the challenge to the ballot cast by Oscar Peterson be overruledand that the challenge to the ballot cast by Robert A. Lewis be sus-tained?The Employer thereafter filed exceptions to the RegionalDirector's determination with respect to the ballot cast by Lewis.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel.[Chairman Herzog and Members Houston and Styles].As no exceptions were filed to the Regional Director's recommenda-tion that the challenge to Peterson's ballot be overruled, we shall adoptthat recommendation.With respect to the challenged ballot cast by Lewis, the RegionalDirector's investigation discloses the following undisputed facts : aRobertine, Peterson, Lewis, and one Howard Smith, who did not vote,are the only employees of the Employer who are classified as truckdrivers.During 1951, 90 percent of Smith's time, 86 percent of Peter-son's time, and 65 percent of Robertine's time were spent in truck-driving.During this same period, Lewis was engaged in truck driv-ing 35 percent of the time.The latter figure includes 13 percent spentin making local trips to and from the post office, railway expressstation, and air express terminal.These local trips are not made bythe other three employees classified as truck drivers.When Lewisis not driving trucks, he works in the shipping and receiving depart-ment loading and unloading trucks, delivering material to the shop,by hand truck, and doing whatever other tasks are assigned.The Regional Director's recommendation that the challenge to,Lewis' ballot be sustained rests on the finding that "Lewis is not atruck driver within the meaning of the Board's Decision and Directionof Election." 4In arriving at this conclusion, the Regional Directorregarded as controlling the fact that Lewis is engaged in truck drivingz The Regional Director also reported that the unchallenged ballot cast in the electionby Steve Robertine was not opened and counted after the election,"because to have doneso would have destroyed the secrecy of his ballot and would not have determined the resultof the election "'For the reasons appearing hereinafter,we deem it unnecessary to direct a hearing inthis case for the purpose of taking testimony on the other factual matters mentioned inthe Employer's exceptions.4 The unit therein found appropriate was "All truck drivers employed at the Employer'sIrvington,New York, plant,excluding all other employees and all supervisors as defined'in the Act." 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivity less than half of his working time and spends 13 percent ofhis total working time making local trips, an assignment also per-formed by the packer-checker, but not by the other employees classifiedas truck drivers.However, we are unable to agree with the dispositionrecommended by the Regional Director.Apart from other considera-tions, as Lewis is classified as a truck driver, the category embracedby the unit, and spends a substantial part of his time working as atruck driver, we find that to the extent that Lewis is engaged in truckdriving work he is entitled to representation as part of the truckdrivers' unit heretofore found appropriate 5 and that he has a; suf-ficient interest in the terms and conditions of employment within thatunit to vote in the electionsContrary to the Regional Director'srecommendation, therefore, we shall overrule the challenge to Lewis'-ballot and order it to be opened and counted.IT IS HEREBY ORDEREDthat the challengestothe ballots of OscarPeterson and Robert A. Lewis be, and they hereby are, overruled.IT IS HEREBY DIRECTED that as part of the investigation to ascertain,representatives for the purposes of collective bargaining with Burn-ham Corporation, at its Irvington, New York, plant, among the em-ployees in the unit set forth in the paragraph numbered 4 of the.Decision and Direction of Election issued by the Board on February8, 1952, the Regional Director for the Region in which this case washeard shall, pursuant to National Labor Relations Board Rules andRegulations within ten (10) days from the date of this Direction,open and count the ballots of Oscar Peterson and Robert A. Lewis,together with the ballot of Steve Robertine, and thereafter prepareand cause to be served upon the parties a revised tally of ballots,including therein the count of the afore-mentioned ballots.6 Cf.Foremost Dairies, Inc.,98 NLRB No. 38;Foreman & Clark, Inc,98 NLRB 530;Falstaff Dxstrabvtang Co.,97 NLRB 997.6 The Ocala Star Banner, 97NLRB 449.EDWARD SHANNON,C.W. SHANNON,AND ARTHUR F. SIMPSON, JR.,A PARTNERSHIPD/B/ASHANNON & SIMPSON CASKET COMPANYandUPHOLSTERERS'INTERNATIONALUNIONOF NORTH AMERICA, LOCAL#15.Case No. 21-CA-916. June 2, 1952Decision and OrderOn September 21, 1951, Trial Examiner Maurice M. Miller issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunf air labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the99 NLRB No. 62.